     Case 2:19-cv-01554-MCE-GGH Document 30 Filed 06/29/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11   HOWARD YOUNG,                                     No. 2:19-cv-01554 MCE GGH
12                      Petitioner,
13          v.                                         ORDER
14   JARED LOZANO,
15                      Respondent.
16

17

18

19          Petitioner, a state prisoner proceeding pro se, has filed a petition for writ of habeas corpus
20   pursuant to 28 U.S.C. § 2254. The matter was referred to the United States Magistrate Judge

21   pursuant to 28 U.S.C. § 626(b)(1) and Local Rule 302(c).

22          Petitioner believes he was denied due process when parole officials held a parole hearing

23   without permitting a physical appearance, permitting him to ask questions in person, and

24   committed violations of various aspects of state law. Petitioner also believes that his equal

25   protection rights were violated when some prisoners received more process rights than he did.

26   These assertions are the basis of the present habeas corpus petition. ECF No. 1.

27          In the traverse to respondent’s answer, and in a way not completely clear to the

28   undersigned, petitioner also challenges alleged irregularities in his long ago sentencing.
                                                      1
     Case 2:19-cv-01554-MCE-GGH Document 30 Filed 06/29/20 Page 2 of 2

 1   Petitioner asserts that he is entitled to be released because of these irregularities. ECF No. 29 at
 2   1-3. The request is first asserted as a request for discovery, but also as a reason to be released
 3   from custody.
 4           Petitioner may not raise a new claim in the traverse for an aspect of his criminal
 5   conviction process. Not only is he thereby challenging separate decisions—the
 6   conviction/sentence and a parole suitability decision—if petitioner truly meant to raise this as a
 7   new claim, petitioner has (apparently) not exhausted with the California Supreme Court his
 8   sentencing claim.
 9           Accordingly, IT IS HEREBY ORDERED that petitioner shall:
10           1. Inform the court in writing whether he is attempting to raise a new claim as set forth in
11   the traverse;
12           2. If petitioner is seeking to raise a new claim as set forth in the traverse, petitioner shall
13   clearly state the nature of this new claim;
14           3. If petitioner is seeking to raise a new claim as set forth in the traverse, petitioner shall
15   show where such a claim was exhausted with the California Supreme Court, and why it would not
16   be barred by the AEDPA statute of limitations;
17           4. If petitioner is not seeking to raise a new claim as set forth in the the traverse,
18   petitioner shall clearly state why the alleged sentencing errors (perhaps only paperwork errors)
19   make any difference to his present petition alleging due process/equal protection violations
20   occurring at his parole suitability hearing; and
21           5. Petitioner shall file his response to this order no later than twenty days from the filing
22   date of this order.
23   Dated: June 29, 2020
                                                           /s/ Gregory G. Hollows
24                                                 UNITED STATES MAGISTRATE JUDGE
25

26

27

28
                                                        2
